Per Curiam:

The errors assigned in this case relate to the conduct of the court below in reference to the admission and exclusion of testimony concerning the validity of a deed of real estate assailed by plaintiff in error, in refus*858ing to submit the case to the jury, and in rendering judgment in favor of the defendant in error. The case was correctly disposed of, for the reason that the pleadings and undisputed evidence established the fact that plaintiff in error was barred from questioning the validity of the instrument in question and the transfer effected by it, and no longer occupied the position of a creditor with an enforceable lien upon >the property.
(74 Pac. 242.)
The judgment of the district court is affirmed.